DETAILED ACTION
Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
Group I.        Claims 1-20 and 26, drawn to a mucus-penetrating pharmaceutical composition suitable for administration to an eye, comprising: A) a plurality of coated particles comprising a pharmaceutical agent, or a salt thereof, the coated particles consisting of: 1) a core particle, wherein the pharmaceutical agent, or a salt thereof, is present only in the core particle, wherein the pharmaceutical agent is selected from the group consisting of a corticosteroid, a receptor tyrosine kinase (RTK) inhibitor, a cyclooxygenase (COX) inhibitor, an angiogenesis inhibitor, a prostaglandin analog, an NSAID, a beta blocker, and a carbonic anhydrase inhibitor, wherein the pharmaceutical agent constitutes at least about 80 wt.% of the core particle; and 2) a mucus penetration-enhancing coating surrounding the core particle, wherein the mucus penetration-enhancing coating comprises at least one of: a) a triblock copolymer comprising a hydrophilic block-hydrophobic block-hydrophilic block configuration, wherein the hydrophobic block has a molecular weight of at least about 2kDa, and the hydrophilic blocks constitute at least about 15wt.% of the triblock copolymer, wherein the hydrophobic block associates with the surface of the core particle, and wherein the hydrophilic block is present at the surface of the coated particle and renders the coated particle hydrophilic, b) a synthetic polymer having pendant hydroxyl groups on the backbone of the polymer, the polymer having a molecular weight of at least about 1kDa and less than or equal to about 1000kDa, wherein the polymer is at least about 30% hydrolyzed and less than about 95% hydrolyzed, or c) a polysorbate, wherein the mucus penetration-enhancing coating is present on the outer surface of the core particle at a density of at least 0.01 molecules/nm.sup.2, wherein the mucus penetration-enhancing coating is present in the pharmaceutical composition in an amount of between about 0.001% and about 5% by weight; and (B) one or more ophthalmically acceptable carriers, additives, and/or diluents, classified in class A61K 9/5031.

Group II.       Claims 21-25, drawn to a method of treating, diagnosing, preventing, or managing an ocular condition in a subject, the method comprising: administering the mucus-penetrating pharmaceutical composition of claim 1 topically to an eye of a subject; and delivering the mucus-penetrating pharmaceutical agent to a tissue in the eye of the subject, classified in class A61K 9/0048.


The inventions are distinct, each from the other because of the following reasons:
Inventions I and II are related as product and process of use.  The inventions can be shown to be distinct if either or both of the following can be shown: (1) the process for using the product as claimed can be practiced with another materially different product or (2) the product as claimed can be used in a materially different process of using that product. See MPEP § 806.05(h).  Here, the composition of Group I can be administered orally, which is distinct from the ophthalmic administration of Group II. 
Restriction for examination purposes as indicated is proper because all these inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because at least the following reasons apply:
--the inventions have acquired a separate status in the art in view of their different classification
--the inventions require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search strategies or search queries).
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other invention.
The examiner has required restriction between product and process claims. Where applicant elects claims directed to the product, and the product claims are subsequently found allowable, withdrawn process claims that depend from or otherwise require all the limitations of the allowable product claim will be considered for rejoinder. All claims directed to a nonelected process invention must require all the limitations of an allowable product claim for that process invention to be rejoined.
In the event of rejoinder, the requirement for restriction between the product claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product are found allowable, an otherwise proper restriction requirement between product claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product claim will not be rejoined. See MPEP § 821.04(b). Additionally, in order to retain the right to rejoinder in accordance with the above policy, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product claims. Failure to do so may result in a loss of the right to rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.
 Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be amended in compliance with 37 CFR 1.48(b) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. Any amendment of inventorship must be accompanied by a request under 37 CFR 1.48(b) and by the fee required under 37 CFR 1.17(i).


Telephone Restriction
A telephone call was made to on to request an oral election to the above restriction requirement, but did not result in an election being made.
During a telephone conversation with Michelle Glasky Bergman on September 28, 2022,  a provisional election was made to prosecute invention II, claims 21-25, drawn to a method of treating….  Affirmation of this election must be made by Applicant in replying to this Office action including whether the election was made with or without traverse.  Claims 1-20 and 26 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.


Claim Objections
The claims under current examination depend from withdrawn claims. Applicant is requested to include the limitations of the withdrawn claims directly into the claims under examination. 


Notice of Pre-AIA  Status
The present application is examined under the pre-AIA  first to invent provisions. 


Continuation Application
Applicant states that this application is a continuation or divisional application of the prior-filed application. A continuation or divisional application cannot include new matter. Applicant is required to delete the benefit claim or change the relationship (continuation or divisional application) to continuation-in-part because this application contains the following matter not disclosed in the prior-filed application: “comprising: a plurality of coated particles, the coated particles consisting of: a core particle wherein the pharmaceutical agent or salt thereof is present only in the core particle”. Applicants have not provided a citation from the parent Application as filed for the added subject matter and Examiner is unable to locate support in the parent application. Accordingly, the present claims appear to incorporate new matter. 
This application repeats a substantial portion of prior Application Nos. 13/866,602 and 15/922,494, filed 5/3/2013 and 5/30/2018 respectively, and appears to add disclosure not presented in the prior applications. Because this application names the inventor or at least one joint inventor named in the prior application, it may constitute a continuation-in-part of the prior application. Should applicant desire to claim the benefit of the filing date of the prior application, attention is directed to 35 U.S.C. 120, 37 CFR 1.78, and MPEP § 211 et seq.

	
Claim Rejections - 35 USC § 112 – 1st Paragraph
The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 21-26 are rejected under 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claims contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventors, at the time the application was filed, had possession of the claimed invention. Specifically, Applicants have not described how to prevent ocular conditions. Based on the instant disclosure, a skilled artisan would not understand how to prevent all ocular conditions, as instantly claimed. 

Claim Rejections - 35 USC § 112 - 2nd Paragraph 
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 21-26 are rejected under 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the Applicant regards as the invention.
Claim 1, from which the present claims depend, recites “a plurality of coated particles comprising a pharmaceutical agent, or a salt thereof, the coated particles consisting of: 1) a core particle, wherein the pharmaceutical agent, or a salt thereof, is present only in the core particle”. It is unclear how a plurality of coated particles can consist of a single core particle. Examiner suggests the claims recite “each coated particle consisting of: 1) a core particle…and 2) a…coating. Prior art is applied accordingly. 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims 21-25 are rejected under 35 U.S.C. 103(a) as being unpatentable over Manoharan (U.S. 2011/0065774) in view of Sengupta (U.S. 2005/0266067 – provided via IDS dated 7/31/2020). 
Manoharan teaches delivery of chemically modified oligonucleotides (Abstract). Manoharan teaches using the nanocells of Sengupta as a delivery of the oligonucleotides [0055]. Delivery may be via ointments, sprays, and droppable liquids delivered by ocular delivery systems such as applicators and eyedroppers to the eye or interior of the eyelid [0221]. The oligonucleotide may alternatively be delivered to the eye via an intraocular implant that is inserted into the anterior or posterior chamber of the eye [0220]. The implant may be positioned over an avascular region, such as on the sclera, so as to allow for transscleral diffusion of the drug to the desired site of treatment, e.g., the intraocular space and macula of the eye [0220].
Sengupta teaches nanocells formed by encapsulating an active agent inside a lipid vesicle [0012]. The active agent may be a corticosteroid [0013]. The lipid vesicle may take the form of a liposome [0011] and may be composed of PLGA, ABA type or BAB type triblock copolymers (where A blocks are hydrophobic and B blocks are hydrophilic) [0052]. Suitable A blocks include polyesters [0037]. Polyesters preferably have a weight of 500-80k g/mol [0052]. The hydrophilic portion can be PEG [0052] having a weight of 2k [0095-0097]. Additional carriers, which may encapsulate, include Tween 80 (polysorbate) and [0081]. The composition may be formulated for topical administration as a drop [0081]. The vesicles may be formulated in a physiological compatible aqueous medium, optionally with saline or dextrose [0066]. The surface polymers can be covalently linked to the active agent in the core or simply linked through noncovalent electrostatic charges [0011] [0023]. The polymer coating may include PVA [0094]. The polymer coating readily solubilizes hydrophobic molecules [0065]. The nanocells may be used to treat a patient with cystic fibrosis [0013]
Sengupta does not explicitly teach that that particles penetrate mucus.
It would have been prima facie obvious to one of ordinary skill in the art making the composition of Manoharan to use the delivery vehicle of Sengupta given Manoharan explicitly teaches doing so and incorporates Sengupta by reference. It would have been prima facie to choose from among the components taught by Sengupta to arrive at a particle which contains at least 80% active agent in the nanocore and has a penetrating coating.

Claims 21-25 stand rejected under 35 U.S.C. 103(a) as being unpatentable over Manoharan (U.S. 2011/0065774) in view of Sengupta (U.S. 2005/0266067 – provided via IDS dated 7/31/2020), the combination further in view of Suk (The penetration of fresh undiluted sputum expectorated by cystic fibrosis patients by non-adhesive polymer nanoparticles, Biomaterials, 30(13), May 2009 – Provided in IDS dated 7/31/2020). 
The combination of Manoharan and Sengupta is discussed above. 
Suk teaches that PEG coated nanoparticles penetrate and move rapidly through sputum (mucus) and thus provide delivery of drugs to for example, lung tissue, in order to treat cystic fibrosis (Abstract). 
It would have been prima facie obvious to one having ordinary skill in the art administering nanocells to eyes as taught by Manoharan and Sengupta that the coated nanocells would penetrate mucus based on the use of PEG blocks noting that PEG and PEO are structurally identical. 


Nonstatutory Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

Claims 21-25 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-23 of U.S. Patent 9,458,169; claims 1-20 of U.S. Patent 9,790,232. Although the claims at issue are not identical, they are not patentably distinct from each other because one of ordinary skill in the art would understand that a particle comprising a surface altering agent would penetrate mucus based on the teachings of delivery to a mucus membrane (claim 2 of '057 and claim 28 or ‘213), and diffusion through mucus (claim 24 of both ‘057 and ‘213). 
Applicants request the rejection be held in abeyance until claims are indicated as allowable in the application. Accordingly, the rejection is maintained.  

Claims 21-25 are rejected on the ground of nonstatutory double patenting as being unpatentable over 1-28 of U.S. Patent No. 9,056,057; claims 1-28 of U.S. Patent No. 9,393,213; claims 10-17 of U.S. Patent No. 9,458,169; claims 1-33 of U.S. Patent 9,566,242; claims 7-12 of U.S. Patent No. 9,688,688; claims 14-51 or U.S. Patent No. 9,725,451; claims 11-18 of U.S. Patent No. 9,790,232; claims 1-25 of U.S. Patent No. 9,827,191; claims 1-69 of 9,937,130; claims 1-15 of U.S. Patent 10,160,765; claims 1-92 or U.S. Patent 10,646,436; claims 1-17 of U.S. Patent 10,857,096; claims 1-17 of U.S. Patent 10,940,108; each taken in view of Manoharan (U.S. 2011/0065774) and Sengupta (U.S. 2005/0266067). 
The patented claims each teach a method of treating an eye condition by administering a core particle and a mucus penetration enhancing coating. While the active agent administered vary, it would have been prima facie obvious to one of ordinary skill in the art following the patented claims to choose an active ingredient from Sengupta and administer it to the eye as recited in the patent claims and taught by Manoharan. 



Conclusion
No claims are allowed. 


Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM C MILLIGAN whose telephone number is (571)270-7674. The examiner can normally be reached M-F 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frederick Krass can be reached on (571)272-0580. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ADAM C MILLIGAN/Primary Examiner, Art Unit 1612